Case: 19-14606    Date Filed: 09/11/2020   Page: 1 of 17



                                                       [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14606
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 4:18-cv-00190-MJF



MELANIE TREDIK,

                                               Plaintiff - Appellant,

                                   versus

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

                                               Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (September 11, 2020)



Before WILSON, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
               Case: 19-14606       Date Filed: 09/11/2020       Page: 2 of 17



       Melanie Tredik appeals the district court’s order affirming the

Commissioner of the Social Security Administration’s decision to deny her

application for a period of disability and disability insurance benefits, pursuant to

42 U.S.C. §§ 405(g), 1383(c)(3). Tredik contends (1) substantial evidence does

not support the Administrative Law Judge’s (ALJ) decision to afford little weight

to Dr. Karl Willers’s opinion of her work restrictions while giving some weight to

Dr. Billings Fuess’s opinion; (2) the ALJ applied improper legal standards and

reached a conclusion unsupported by substantial evidence in affording little weight

to a letter from Tredik’s former employer, Vicki Wood, about Tredik’s work

performance; and (3) the ALJ reached a conclusion unsupported by substantial

evidence in determining that Tredik’s subjective symptom complaints were not

credible. After review, 1 we affirm the Commissioner’s decision.




       1
           We review a Social Security case to determine whether the Commissioner’s decision is
supported by substantial evidence, but we review de novo whether the correct legal standards
were applied. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). If, in light of the
record as a whole, substantial evidence supports the Commissioner’s decision, we will not
disturb it. Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997). Under this standard of
review, we will not decide the facts anew, make credibility determinations, or re-weigh the
evidence. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).
                                               2
                Case: 19-14606       Date Filed: 09/11/2020        Page: 3 of 17



                                      I. DISCUSSION

A. Weight given to the opinions of Dr. Willers and Dr. Fuess

       At step four of the sequential analysis,2 the ALJ must determine a claimant’s

residual functional capacity (RFC) by considering all relevant medical and other

evidence. Phillips v. Barnhart, 357 F.3d 1232, 1238 (11th Cir. 2004). The ALJ

must “state with particularity the weight given to different medical opinions and

the reasons therefor.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th

Cir. 2011). An ALJ considers many factors when weighing medical opinion

evidence, including the examining relationship, the treatment relationship, whether

an opinion is well-supported, and whether an opinion is consistent with the record.

20 C.F.R. §§ 404.1527(c), 416.927(c).

       The opinions of non-treating examiners are not entitled to deference or

consideration. McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987). Generally,

more weight is given to the opinion of an examining physician than to a non-

examining physician, and a non-examining physician’s opinion, on its own, does




       2
           The Social Security regulations outline a five-step process the ALJ must use to
determine whether a claimant is disabled: (1) whether she is engaged in substantial gainful
activity; (2) whether she has a severe impairment or combination of impairments; (3) whether
that impairment or combination of impairments meets or equals the listings in 20 C.F.R. § 404,
Subpart P; (4) whether she can perform her past relevant work in light of her residual functional
capacity; and (5) whether, based on her age, education, and work experience, she can perform
other work found in the national economy. Winschel, 631 F.3d at 1178; 20 C.F.R.
§§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v).
                                                3
                 Case: 19-14606       Date Filed: 09/11/2020      Page: 4 of 17



not constitute substantial evidence. 20 C.F.R. § 404.1527(c)(1); Swindle v.

Sullivan, 914 F.2d 222, 226 n.3 (11th Cir. 1990).

       After review, we conclude substantial evidence supports the ALJ’s decision

to give little weight to examining physician Dr. Willers’s 3 opinion and some

weight to non-examining physician Dr. Fuess’s4 opinion.

       1. Dr. Willers

       Substantial evidence supports the ALJ’s determination to give little weight

to Dr. Willers’s opinion. The ALJ discounted Dr. Willers’s opinion because it was

not supported by, and instead was inconsistent with, the record evidence through

the date last insured. The ALJ’s determination was a proper application of the

legal standard and supported by substantial evidence. See Payne v. Weinberger,

480 F.2d 1006, 1007-08 (5th Cir. 1973)5 (explaining a medical consultant’s post-

insurance-date opinion can be considered to the extent that it confirms an inference

that can be drawn from medical evidence from before the date last insured).




       3
           Dr. Willers evaluated Tredik based on an interview with her and a review of her
records.
       4
        Dr. Fuess completed medical interrogatories, based on a review of Tredik’s medical
evidence, at the behest of the ALJ.
       5
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to close of business on September 30, 1981.
                                                 4
              Case: 19-14606     Date Filed: 09/11/2020   Page: 5 of 17



      The burden was on Tredik to present evidence establishing she was disabled

on account of her mental health impairments on or before March 31, 2009. See

Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (explaining the burden is

on the claimant to establish that she was disabled on or before the date last

insured). Dr. Willers’s opinion of Tredik’s ability to function in 2009 was based

on inferences drawn from evaluations conducted over six years after the date last

insured. Thus, the weight due to his opinions depended on the extent to which they

were corroborated and were consistent with his notes and the evidence of Tredik’s

mental health on or before March 31, 2009. See Payne, 480 F.2d at 1007-08.

      Dr. Willers opined that Tredik could not adequately: (1) remember work-

like procedures; (2) maintain regular attendance and be punctual; (3) sustain a

routine without special supervision; (4) work in coordination with or in proximity

to others without being distracted; (5) complete a normal workday without

interruption; (6) perform at a consistent pace without an unreasonable number of

rest periods; (7) get along with coworkers or peers without distracting them or

exhibiting extreme behavior; (8) respond appropriately to changes in routine;

(9) deal with normal work stress; (10) maintain attention for two hours at a time;

(11) make simple work-related decisions; and (12) accept instruction and respond

appropriately to criticism.




                                          5
              Case: 19-14606    Date Filed: 09/11/2020    Page: 6 of 17



      Many of these opinions were not corroborated by the medical evidence from

the relevant time period. For example, there was no mention of Tredik suffering

from memory problems in any of the medical evidence. The only evidence of

Tredik having difficulties understanding instructions and remembering her duties

came from Tredik’s testimony at the ALJ hearing, Tredik’s interview with Dr.

Willers, and Wood’s letter referring to Tredik’s work performance after the date

last insured. In the absence of any corroborating medical evidence through the

date last insured, Dr. Willers’s opinion of Tredik’s memory appeared to be based

solely on Tredik’s subjective complaint of memory problems and difficulty

understanding instructions, which cannot serve as the sole basis for a medical

opinion. See Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir.

2004) (holding substantial evidence supported the ALJ’s decision to discount a

treating physician’s opinion because it was inconsistent with his treatment notes,

unsupported by the medical evidence, and appeared to be based primarily on the

claimant’s subjective complaints). Moreover, Dr. Willers’s opinion of Tredik’s

memory was inconsistent with his own observation of Tredik that she presented

good memory.

      Willers’s opinion regarding Tredik’s attendance and punctuality is also

uncorroborated by the evidence. Tredik did not attribute any of her difficulties

obtaining or retaining a job due to an inability to be punctual and maintain regular


                                          6
              Case: 19-14606      Date Filed: 09/11/2020    Page: 7 of 17



attendance; rather, she reported the reason for losing her previous jobs was

communication issues. Dr. Willers’s opinion on this issue is also inconsistent with

Tredik’s ability to sustain her employment with the Agency for Healthcare

Administration (AHA) for 4 years. While she held that position years before the

date last insured, she testified that her symptoms were present back in 2001.

      Dr. Willers’s opinion regarding her need for special supervision is also

inconsistent with the record. Tredik never mentioned a need for special

supervision in any of her treatment records through the date last insured. She told

her treating physician, Dr. Paul Zislis, after the date last insured, that she could not

keep up with her job duties because of her symptoms. She also testified that she

had been fired due to her need for assistance at AHA. However, despite these

problems, she was able to keep her position at Dillard’s without issues regarding

supervision. She was also able to obtain an A in her 2009 general chemistry class,

which she did not attribute to external assistance.

      As for distractibility and inability to pay attention for more than two hours,

the only corroborating evidence was Tredik’s own subjective complaint to Dr.

Willers during her evaluation, which cannot form the basis of a medical opinion.

See Crawford, 363 F.3d at 1159.

      There was evidence indicating Tredik had difficult completing a workday

without interruption and handling stress, but the evidence did not suggest they


                                           7
              Case: 19-14606     Date Filed: 09/11/2020   Page: 8 of 17



were as severe as Dr. Willers opined. Specifically, Tredik testified she had severe

anxiety when going to work, which necessitated trips to the bathroom, and her

anxiety impeded her ability to understand what was being told to her. She also

testified she sometimes had to call in sick due to her depression. However, she

never indicated she had to leave work because of her symptoms.

      As for Tredik’s need to take rest periods, she testified her anxiety-induced

need to go to the bathroom was present while she worked at Dillard’s and AHA.

However, she never indicated she took an unreasonable amount of these breaks or

that they adversely affected her work performance, as she did not attribute her loss

of employment to her need to take breaks.

      Dr. Willers’s opinion of the severity of Tredik’s ability to get along with

others without distracting them or exhibiting extreme behavior also lacks

evidentiary support. Tredik could only recall one instance in which a coworker

complained that Tredik had been asking too many questions. The only extreme

behavior Tredik exhibited was going to the bathroom for an occasional timeout and

becoming afraid and upset because her coworker complained at one time. While

Wood stated in her letter that Tredik was extremely upset several times over

interactions with staff members, the letter refers to employment after the date last

insured and moreover, did not show that Tredik could not get along with her

coworkers.


                                          8
              Case: 19-14606      Date Filed: 09/11/2020    Page: 9 of 17



      Dr. Willers’s opinion regarding Tredik’s ability to respond to change

appears to be based solely upon her experience working at Westminster Oaks, as

no other evidence mentions difficulty adapting to nonroutine tasks. While that

difficulty existed after the date last insured, there is no evidence of similar

difficulty existing on or before the date last insured.

      Tredik’s ability to respond to criticism appears to be seriously limited. She

testified that while working at AHA, she became upset, shaken, anxious, and afraid

when the supervisor expressed that he could not understand her inability to retain

simple information. She also testified she got scared and resigned from Dillard’s

when she was told to increase her sales. The degree to which her response to

criticism affected her employment, however, was not clearly established. In the

case of Dillard’s, she resigned because she did not believe herself capable of

increasing her sales. In the case of AHA, she either resigned because she

anticipated being fired, was asked to leave for being in a prohibited part of the

building, was asked to leave for her need for instruction, or she resigned because

she anticipated more monitoring. Dr. Willers’s opinion regarding Tredik’s ability

to make simple work-related decisions was already incorporated into the RFC, as

she was limited to only simple, routine, and repetitive tasks.

      The above discussion illustrates the majority of Dr. Willers’s opinions were

unsupported by the medical record and primarily based on Tredik’s subjective


                                           9
             Case: 19-14606     Date Filed: 09/11/2020    Page: 10 of 17



complaints, such that the logical trail from Willers’s opinion to the relevant date

was not apparent. Dr. Willers could not point to any particular medical record to

support his opinion, nor did he cite any in his reports. Because Dr. Willers’s

opinions were retrospective, unsupported by the record through the date last

insured, inadequately supported, and primarily based on Tredik’s subjective

complaints, substantial evidence supported the ALJ’s decision to discount his

opinions. See 20 C.F.R. §§ 404.1527(c), 416.927(c); Crawford, 363 F.3d at 1159;

Payne, 480 F.2d at 1007-08.

      B. Dr. Fuess

      Turning to Dr. Fuess, the ALJ credited his opinion as to whether Tredik was

capable of performing routine, repetitive tasks through the date last insured. Dr.

Fuess did not cite to any specific evidence to support that finding. However, he

cited supporting evidence for his determination that Tredik’s mental impairments

did not limit her ability to understand and carry out simple instructions. See 20

C.F.R. § 404.1527(c)(3) (providing due to the lack of a treatment relationship with

the claimant, the weight due to a non-examining physician’s opinion will depend

on the degree to which the physician provides supporting explanations for his

opinions and the degree to which the opinion considers all pertinent evidence). Dr.

Fuess cited the improvement in Tredik’s Global Assessment Functioning (GAF)

scores and notes indicating her cognitive function was grossly intact. Tredik had a


                                          10
             Case: 19-14606     Date Filed: 09/11/2020    Page: 11 of 17



GAF score of 70 as of May 2008, less than a year before the date last insured,

indicating that she only had mild symptoms. While Tredik argues her cognitive

capacity was unrelated to her ability to function, she cites no medical or legal

authority to support that proposition. While Tredik argues that Dr. Fuess failed to

consider evidence that her condition improved between January and December

2009, the date last insured was March 2009. The evidence from January 2009

through the date last insured was limited to Dr. Zislis’s notes that Tredik reported

anxiety and depression associated with her chemistry class, but she had gotten an

A in that class. Further, Tredik never expressed any difficulty in performing

routine tasks. Because Dr. Fuess supported his opinion regarding Tredik’s ability

to perform routine, repetitive tasks and was consistent with the medical evidence

through the date last insured, the ALJ’s decision to afford weight to that opinion

was supported by substantial evidence.

B. Weight given to letter from former employer

      The SSA may receive evidence from nonmedical sources in connection with

a disability claim about any issue pertinent to that claim. 20 C.F.R.

§§ 404.1513(a)(4), 416.913(a)(4). Nonmedical sources are evaluated under the

same framework as medical sources, though, depending on the facts of the case,

not all factors may apply. Id. §§ 404.1527(f)(1), 416.927(f)(1).




                                          11
             Case: 19-14606     Date Filed: 09/11/2020   Page: 12 of 17



      The ALJ applied proper standards and reached a conclusion supported by

substantial evidence when the ALJ gave little weight to Wood’s letter. The ALJ

applied proper legal standards because nonmedical sources are evaluated under the

same framework as medical sources, such that the ALJ’s observation that Wood’s

letter was not as detailed and supported by objective criteria as medical reports was

a reasonable application of the standard. See id. §§ 404.1527(c), (f)(1), 416.927(c),

(f)(1). Substantial evidence supports the ALJ’s decision to give Wood’s letter little

weight because, as the ALJ noted, it concerns Wood’s interaction with Tredik after

the date last insured. See Moore, 405 F.3d at 1211; Payne, 480 F.2d at 1007-08.

      Further, Wood’s observations were unsupported by the evidence. Wood

wrote that Tredik required frequent explanations on simple tasks and reminders

about her job duties, and had a difficult time: (1) understanding directions;

(2) problem solving in non-routine situations; (3) maintaining composure when

confronted with a new situation or when asked to do something out of the ordinary,

appearing very anxious; (4) managing her time; and (5) understanding and dealing

with inter-staff conflict. There was no evidence through the date last insured

indicating Tredik struggled with her memory at work. There was only one

instance in the record of a coworker complaining Tredik asked too many questions.

No evidence mentions Tredik having difficulty adapting to nonroutine tasks.

Tredik only testified to the one instance of complaints due to her questions, and


                                         12
              Case: 19-14606    Date Filed: 09/11/2020   Page: 13 of 17



there was no other evidence of conflict with coworkers. While she became upset

as a result, there was no indication that her anxiety symptoms were so disabling as

to keep her from work. Moreover, Tredik’s ability to only make simple work-

related decisions was already incorporated into the RFC, as she was limited to only

simple, routine, and repetitive tasks. Thus, the ALJ’s decision to give Wood’s

letter little weight was supported by substantial evidence.

C. Subjective symptom testimony

      A claimant may establish that she has a disability through her “own

testimony of pain or other subjective symptoms.” Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005). Credibility determinations are the province of the

ALJ, and we will not disturb a clearly articulated credibility finding supported by

substantial evidence. Mitchell v. Comm’r of Soc. Sec., 771 F.3d 780, 792 (11th

Cir. 2014).

      When a claimant attempts to establish disability through her own testimony

concerning pain or other subjective symptoms, we apply a three-part “pain

standard,” which requires: (1) evidence of an underlying medical condition, and

(2) either (A) objective medical evidence that confirms the severity of the alleged

pain stemming from that condition, or (B) that the objectively determined medial

condition is so severe that it can reasonably be expected to cause the alleged pain.

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002); see also 20 C.F.R.


                                         13
              Case: 19-14606     Date Filed: 09/11/2020    Page: 14 of 17



§ 404.1529 (setting out standards for evaluating pain and other symptoms). “The

standard also applies to complaints of subjective conditions other than pain.” Holt

v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991). “The claimant’s subjective

testimony supported by medical evidence that satisfies the standard is itself

sufficient to support a finding of disability.” Id.

      “After considering a claimant’s complaints of pain, the ALJ may reject them

as not creditable, and that determination will be reviewed for substantial evidence.”

Marbury v. Sullivan, 957 F.2d 837, 839 (11th Cir. 1992). The ALJ must explicitly

and adequately articulate his reasons if he discredits subjective testimony. Id.

“The credibility determination does not need to cite particular phrases or

formulations but it cannot merely be a broad rejection which is not enough to

enable . . . [us] to conclude that the ALJ considered her medical condition as a

whole.” Dyer, 395 F.3d at 1210 (quotations and alterations omitted). When

evaluating a claimant’s subjective symptoms, the ALJ must consider such things

as: (1) the claimant’s daily activities; (2) the nature and intensity of pain and other

symptoms; (3) precipitating and aggravating factors; (4) type, dosage, and effects

of medications; and (5) treatment or measures taken by the claimant for relief of

symptoms. See 20 C.F.R. § 404.1529(c)(3). The fact a claimant can perform daily

activities that are inconsistent with her subjective symptom complaints does not

constitute substantial evidence where there is other evidence indicating her daily


                                           14
             Case: 19-14606     Date Filed: 09/11/2020   Page: 15 of 17



activities have been significantly affected by her condition. See Foote v. Chater,

67 F.3d 1553, 1561 (11th Cir. 1995).

      Substantial evidence supports the ALJ’s finding that Tredik’s subjective

symptom complaints were not credible, as the objective medical evidence did not

confirm the severity of her symptoms. Tredik testified she suffered from anxiety,

suicidal ideations, panic attacks, and depression. Her anxiety caused her to have

thoughts of slicing her wrists, impaired her ability to understand what she was

being told, and necessitated trips to the bathroom. However, Tredik never

indicated her symptoms disabled her from completing a full workday, necessitated

an unreasonable number of breaks during the day, or adversely affected her work

performance. Further, her medical records indicated that by May 2008, her

symptoms were mild. Dr. Zislis’s notes likewise reflected a decrease in her

depression and anxiety symptoms through 2008. Dr. Zislis noted she reported

anxiety and depression related to her chemistry class, but she was nonetheless able

to obtain an A in the course despite her symptoms. He did not note symptoms of

anxiety until September 2009, after the date last insured. Thus, the objective

evidence does not confirm the severity of Tredik’s subjective complaints. See

Wilson, 284 F.3d at 1225.

      As for her depression, Tredik testified she was sometimes too depressed to

go to work and called in sick. However, she never specified the frequency with


                                         15
             Case: 19-14606     Date Filed: 09/11/2020    Page: 16 of 17



which she had to call in sick. And, there is no indication in the record her

depression was so severe as to disable her from working, as she never attributed

any of her difficulties obtaining or retaining a job due to depression. Dr. Zislis

noted her depression was stable in October 2008. Dr. Zislis noted in May 2009,

after the date last insured, she was depressed because her husband wanted her to

return to work in December 2009. Thus, the objective evidence does not confirm

the severity of Tredik’s other subjective complaints. See Wilson, 284 F.3d at 1225.

      Tredik’s other arguments misunderstand the basis for the ALJ’s adverse-

credibility finding. The ALJ did not cite Tredik’s education, academic

achievements, or daily activities as reasons for finding the severity of her

symptoms were not consistent with the evidence of record, only that her

impairments did not entirely foreclose her from working. The ALJ instead relied

on her “relatively innocent mental status examinations” from the relevant period,

specifically the FSU records and Dr. Zislis’s treatment notes. Substantial evidence

supports the ALJ’s finding that Tredik’s subjective symptom complaints were not

credible.

                                III. CONCLUSION

      First, substantial evidence supports the ALJ’s determination to give little

weight to Dr. Willers’s opinion of Tredik’s work restrictions, as the majority of his

opinions were unsupported by the medical record and primarily based on Tredik’s


                                          16
             Case: 19-14606     Date Filed: 09/11/2020   Page: 17 of 17



subjective complaints. Substantial evidence also supports the ALJ’s decision to

give some weight to another, non-examining physician’s opinion of Tredik’s

ability to perform routine tasks because the opinion was consistent with the

medical evidence through the date last insured. Second, the ALJ applied proper

standards in evaluating Wood’s letter because the ALJ noted the letter was not as

detailed and supported by objective criteria as medical reports, and substantial

evidence supports the decision to give the letter little weight because Wood’s

observations were unsupported by the evidence through the date last insured.

Third, substantial evidence supports the ALJ’s finding that Tredik’s subjective

symptom complaints were not credible, as the objective medical evidence did not

confirm the severity of her symptoms. Accordingly, we affirm.

      AFFIRMED.




                                         17